Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Nathanial Erwin Ferrell, Appellant                    Appeal from the 71st District Court of
                                                       Harrison County, Texas (Tr. Ct. No. 17-
 No. 06-19-00255-CR        v.                          0329X). Memorandum Opinion delivered
                                                       by Chief Justice Morriss, Justice Burgess
 The State of Texas, Appellee                          and Justice Stevens, participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Nathanial Erwin Ferrell, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED APRIL 1, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk